NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LEONARD L. LITTLE, JR., DOC# G18700, )
                                     )
          Appellant,                 )
                                     )
v.                                   )              Case No. 2D18-2377
                                     )
STATE OF FLORIDA,                    )
                                     )
          Appellee.                  )
                                     )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender, and
J. L. "Ray" LeGrande, Special Assistant
Public Defender, Bartow, for Appellant.

Leonard L. Little, Jr., Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.



KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.